Citation Nr: 1008916	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as defective vision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1951 to July 
1972.  His decorations include a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The case was previously 
before the Board in May 2009, at which time this issue was 
remanded for further development.  As discussed below, the 
remand directives have been complied with, and this matter is 
now properly before the Board.

The Board notes that the Veteran submitted additional 
evidence after the case was certified for appeal following 
the previous remand, which was received by the Board in 
September 2009 and February 2010.  Such evidence consists of 
statements and arguments by the Veteran concerning his eye 
disorder and other conditions for which he claims he is 
entitled to service connection or an increased disability 
rating.  When the Board receives pertinent evidence that was 
not considered by the agency of original jurisdiction (AOJ), 
the evidence must be referred to the AOJ for review unless 
such review is waived.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).  Here, although no waiver was received in connection 
with such statements, the evidence contained therein is 
duplicative of the evidence that was considered by the AOJ as 
to the issue on appeal.  As such, the statements are not 
pertinent to the appeal, and the Board may proceed with a 
decision without prejudice to the Veteran.  Id.

However, to the extent that the Veteran's September 2009 
statement addresses other conditions for which he claims he 
is entitled to service connection or an increased rating, the 
Board does not have jurisdiction over such issues.  
Therefore, such statement is referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current eye disorder, including defective 
vision and blurred vision, and he was treated for eye 
problems during service; however, no competent evidence links 
his current disability to service.


CONCLUSION OF LAW

An eye disorder, to include defective vision, was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a May 2002 letter, 
prior to the initial unfavorable rating decision, of the 
evidence and information necessary to substantiate his 
service connection claim, as well as his and VA's respective 
responsibilities in obtaining such evidence.  The Veteran was 
further advised in a March 2007 letter of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The 
Board notes that this letter sent after the initial rating 
decision and, therefore, was not timely.  See Pelegrini, 18 
Vet. App. at 119-20.  However, as the claim was subsequently 
readjudicated, including in a February 2008 supplemental 
statement of the case, such timing defect has been cured.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

With regard to the duty to assist, the Veteran's service 
treatment records and all relevant, available post-service 
treatment records have been obtained and considered.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any outstanding medical records that are necessary 
to decide his claim.  Additionally, the Veteran was afforded 
a VA examination concerning his claimed eye disorder in July 
2009, in compliance with the prior Board remand.  Further, 
the Board requested an opinion as to the etiology of such 
disorder from a Veterans Health Administration (VHA) 
specialist.  An opinion was received in November 2009, and 
the Veteran and his representative have submitted arguments 
in response to such opinion.  Neither the Veteran nor his 
representative have argued that the VA examination or the VHA 
specialist's opinion are inadequate for adjudication 
purposes.  

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
disease is diagnosed after discharge, service connection may 
be granted when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Congenital or developmental defects, including refractive 
error of the eye, generally are not subject to service 
connection as a matter of law, as such conditions are not 
considered diseases or injuries for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection 
may be granted if such a defect is subject to, or aggravated 
by, a superimposed disease or injury during service which 
results in additional disability.  See VAOPGCPREC 82-90 (July 
18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. 
Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 
3.303(b), if a condition was noted during service, the nexus 
element may be established based on competent medical or lay 
evidence of continuity of symptomatology.  Barr, 21 Vet. App. 
at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt shall be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran claims that he is entitled to service connection 
for an eye disorder, or defective vision, because he began to 
have eye problems during service and has continued to have 
problems since that time.  He states that he had very good 
eyes when he entered service, and he began to notice a loss 
of sight in the 1960s.  He further states that he was given 
glasses to read, his vision was very fuzzy, and he was 
bothered by bright light.  The Veteran states that he 
continued to be treated for vision problems after service at 
the Army Hospital.  He further states that he continues to 
have fuzzy vision and now has to wear glasses all the time.

The Board first observes that the Veteran indicated in a 1984 
Agent Orange Claim form that his eye disorder may be related 
to Agent Orange exposure.  VA regulations provide that 
service connection may be presumed for certain diseases where 
the evidence establishes that a Veteran was exposed to 
herbicides, including Agent Orange, during active service in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  In this regard, while the Veteran's DD Form 214 
confirms that he served in Vietnam during the applicable time 
period, an eye disorder or defective vision has not been 
determined by VA's Secretary to be associated with herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); 74 
Fed. Reg. 21,259 (May 7, 2009).  Moreover, the Veteran claims 
that his eye problems began prior to the time that he served 
in Vietnam.  As such, he is not entitled to service 
connection on a presumptive basis for such disability.  
Nevertheless, the Veteran may still be entitled to service 
connection on a direct basis if the evidence as a whole 
establishes that his claimed disorder was incurred in or 
aggravated by active service.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

The Board further observes that the Veteran was awarded a 
Purple Heart, which is indicative of service during combat.  
As such, he is entitled to certain relaxed evidentiary 
requirements under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  However, the Veteran does not contend that his 
eye disorder is the result of injury during combat or that 
his service treatment records are incomplete due to combat 
conditions.  As such, no further discussion of these 
provisions is necessary.  Moreover, the Veteran's service 
treatment records clearly document that he was treated for 
eye problems during service, as discussed below.  The 
application of 38 U.S.C.A. § 1154(b) only provides a 
presumption that the claimed in-service event(s) occurred as 
reported by a combat Veteran; the evidence of record must 
still include competent evidence of a current disability and 
a nexus between the in-service event and such disability.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service treatment records reflect that he had 
normal eyes and 20/20 distant vision bilaterally at his 
January 1951 entrance examination.  A September 1959 
examination noted normal eyes, 20/20 distant vision, and J-1 
near vision, but the Veteran reported having eye trouble.  
Later that month, a treatment record indicates that he was 
disturbed by scleral plaques in both eyes that were 
asymptomatic.  He was diagnosed with a pinguecula in each 
eye.  

The Veteran again complained of a growth on his eye in 
September 1962, and he was diagnosed with fatty deposits 
under the conjunctiva in each eye.  An April 1963 treatment 
record notes early pterygia in both eyes that were relatively 
avascular and did not encroach upon the limbus at any point.  
There were no changes in June 1963, and the provider 
indicated that the growths appeared less like pterygia and 
more like cholesterol plaque.  However, a June 1963 referral 
indicates that the Veteran had active pterygia in both eyes.  
A July 1963 record reflects a slight enlargement of the 
plaque in the right eye, with no imposition at the limbus in 
either eye.  An August 1963 treatment record notes no 
increase or change in the pterygia, and the Veteran was 
advised to see an ophthalmologist.  

An undated examination conducted after 16 years of active 
service, or in approximately 1967, notes that the Veteran had 
small a pterygium in each eye.  His distant and near vision 
was 20/25 in both eyes.  A January 1970 treatment record 
indicates that he had a possible visual acuity problem, with 
a provisional diagnosis of rule out refractive error.  The 
Veteran was prescribed glasses in February 1970.  At that 
time, he complained of near point blurring and photophobia 
(sensitivity to light), and he was noted to have a small 
pterygium in each eye.  An October 1970 examination noted 
distant vision of 20/20 in both eyes, corrected and 
uncorrected, and near vision of 40/20 in the right eye and 
25/20 in the left eye, with both eyes corrected to 20/20.  An 
October 1971 record indicates that the Veteran was having 
headaches with any eye strain and blurring in the distance.  
The optometrist noted that there was no eye disease or 
injury, but there was a pinguecula in the nasal area of each 
eye.  The Veteran was advised to wear glasses full time to 
see if they would eliminate his asthenopia (eye fatigue or 
tiredness) and headaches.  

The Veteran continued to report eye trouble at his February 
1972 retirement examination.  Although the examination report 
contains a partially illegible notation referring to "eye 
cataracts," another notation indicates that an eye consult 
showed no cataracts.  In June 1972, the Veteran reported 
having cataracts.  However, examination revealed no cataracts 
but a small pinguecula in the nasal area of both eyes, as 
well as corrected near and distant vision of 20/20 in both 
eyes.

The Veteran's post-service treatment records reflect that he 
continued to receive eyeglass prescriptions to correct visual 
problems in both eyes.  See prescriptions dated in March 
1976, October 1977, July and October 1981.  In July 2004, the 
Veteran was treated for swelling and pressure in the right 
eye, as well as blurred vision.  He was diagnosed with a 
possible foreign body and injury to the eye.  In August 2004, 
the Veteran was treated for dry eyes with vision complaints 
and was diagnosed with "NS cataracts."  A June 2005 
examination indicates that the Veteran's extraocular 
movements, external eyes, and sclera were normal.

At a July 2009 VA examination, the Veteran reported blurred 
vision in both eyes.  The examiner noted that the Veteran was 
able to provide only sketchy details as to his eye condition, 
stating that he has been treated for an unspecified "eye 
disorder."  The examiner further noted that the claims file 
indicated that the Veteran reported having cataracts in 1971, 
but no cataracts were found.  At the time of the VA 
examination, the Veteran was noted to have small, medial 
pingueculae and early peripheral cortical cataracts in both 
eyes.  Examination revealed uncorrected distant vision of 
20/100 in the right eye and 20/70 in the left eye, with both 
eyes corrected to 20/30, as well as uncorrected near vision 
in both eyes at JA-5, corrected to JA-2.  The examiner 
indicated that he believed the Veteran's vision was actually 
better than this, but the Veteran was uncooperative with his 
attempts to determine the best corrected visual acuity.  The 
examiner opined that the Veteran's current blurred vision 
problems are due to a mild refractive error and the early 
presence of senile cataracts, and that such conditions are 
not related to service.  The examiner reasoned that service 
treatment records showed only a small hyperopic refractive 
error and normal vision even without glasses at the time of 
discharge.  He stated that the Veteran's present level of 
vision is compatible with his present degree of senile 
cataracts, which appear to have developed within the last few 
years.  

In a November 2009 letter, upon a thorough review of the 
entire claims file, including but not limited to the evidence 
summarized herein, a VHA specialist in ophthalmology stated 
that he agreed with the VA examiner's conclusion that the 
cause of the Veteran's current vision defect is senile 
cataracts.  He indicated that the Veteran likely has a 
combination of nuclear sclerotic (NS) and cortical cataracts, 
both of which are due to aging and are not related to any 
injury or disease during service.  The specialist further 
stated that the Veteran's hyperopic refractive error has 
played a role in his uncorrected visual acuity for many 
years, and such condition is due to the growth of the 
Veteran's eye and is not related to service.  The specialist 
opined that the hyperopic refractive error has made the 
Veteran more dependent upon glasses for best vision at 
distance and near as he has aged, but it is the presence of 
the cataracts that has caused blurring not correctible by 
lenses.  

With regard to growths around the eyes, the VHA specialist 
indicated that the Veteran has had bilateral nasal 
pingueculae for many years.  He stated that these are 
relatively common conjunctival findings that are due to 
degeneration of the collagen as a result of ultraviolet light 
exposure such as sunlight.  The specialist opined that the 
Veteran never had a pterygium in either eye, even though such 
was noted in service treatment records, because such 
condition would have left residual blood vessels or scarring 
on the cornea, which were not noted on subsequent exams.  He 
further opined that prior examiners had misidentified 
pingueculae as pterygia.  The specialist specifically stated 
that the Veteran did not have a history of any eye injury or 
disease in service that would affect his hyperopic refractive 
error or contribute to his vision defect.  The specialist 
reasoned that the Veteran's history of bilateral nasal 
pingueculae does not affect his refractive error, as they 
affect the conjunctiva, not the cornea.  He further reasoned 
that, although a history of ptergyia onto the corneas might 
affect acuity, no such history is shown in this case because 
the medical evidence does not support the prior notations of 
ptergyia. 

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for an eye 
disorder, to include defective vision.  In this regard, the 
Board acknowledges that medical evidence of record reflects 
that the Veteran had normal vision upon entry into service, 
and he was treated for growths in or around the eyes and 
vision problems during service, as well as after service.  
Further, he is competent to testify to a lack of observable 
eye symptoms prior to service, as well as continuity of such 
symptoms after in-service injury or disease.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994).  

However, the nature of the Veteran's eye disorder, to include 
defective vision, is such that he is not competent to testify 
to a diagnosis or the cause of such symptoms because such 
questions require specialized knowledge, training, or 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Jones v. West, 12 Vet. App. 460, 465 (1999); Barr, 
21 Vet. App. at 308.  Therefore, as the Veteran's testimony 
is not competent on this issue, service connection may not be 
granted on the basis of continuity of symptomatology pursuant 
to 38 C.F.R. § 3.303(b).  See id.  Similarly, and to the 
extent that he is competent, the Board finds that the 
Veteran's statements to the effect that his current eye 
disorder is related to service are outweighed by the medical 
opinions of record.  

In particular, both the VA examiner and the VHA specialist 
opined that the Veteran's current eye disorders, including 
defective uncorrected visual acuity and blurred vision, are 
not related to service but, rather, are due to a combination 
of senile cataracts and hyperopic refractive error.  Such 
conditions were noted to be due to aging and development, 
respectively.  Further, the VHA specialist specifically 
opined that the Veteran did not actually have a history of 
pterygia, based on a review of the medical evidence of 
record.  He further indicated that the Veteran's history of 
bilateral nasal pingueculae did not affect, or aggravate, his 
hyperopic refractive error.  The Board finds that the 
opinions of the VA examiner and the VHA specialist, including 
the VHA specialist's explanation of the Veteran's previous 
medical history as it relates to pterygia, are supported by 
complete rationale that appear to be consistent with the 
evidence of record.

Accordingly, as the competent evidence of record does not 
establish a link between the Veteran's current eye disorder, 
to include defective vision, and any injury or disease during 
service, he is not entitled to service connection for such 
condition.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt doctrine is not 
applicable and his claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for an eye disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


